Title: From James Madison to Edmund Pendleton, 23 April 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada: Apl: 23d. 1782

We have had here the same reports of the evacuation of Charleston which your letter of the 15. recites, but the wished for confirmation is still wanting. That it will take place in the course of the Campaign cannot I think be doubted if the military succours are yielded by the states in any proportion to the call for them & the maritime superiority of our Ally in the W. I. should keep up the apprehensions of the British Garrisons from that quarter. This superiority was for a while somewhat endangered by the arrival of Rodney before the Brest Fleet. It is now said though upon very unauthentic grounds, that the latter with a large reinforcement of land troops is safe at Martinique. This augmentation of the French force with that of Spain, to say nothing of the Dutch which is also said not to be contemptible, must submit every thing that is British in that quarter to the mercy of their Enemies.
We have recd. some communications from Europe, but none of them are of late date. It appears from them that the pride & stubbornness of the British Court had rendered abortive the mediatory purposes of Vienna & Petersburg. Unless therefore the misfortune in Virga. sd. have broken their spirit as well as blasted their hopes, and made them suitors for a renewal of the interposition of these Courts, no immediate expectations can be retained from that quarter. Nothing is said with regard to the separate negociation betwe[en] England & Holland. The recapture of the possessions of the latter with other circumstances has so entangled her with France that it will be very difficult for her to accomplish a separate pacification, even if she should be disposed to it.

Vermont & the Western lands are still the themes which exercise our politics within doors. The Committe to whom the last application of the former to be admitted into the Confederacy was referred have according to expectation, reported that the measure is warranted by the Articles of Union & required by the engagements of Congress to them & expedient in itself. The true secret is that the Vote of Vermont is wished for as an auxiliary agst. the Western claims of Virga. Some of the small States may indeed wish for it also as an auxiliary to their party, but no other motive can prevail with D. & M. Some of the E. States which are anxious for the admission of Vermont see this and impede the adjustment of Western boundaries on the ground of the Cessions, lest that event should be followed by a secession of those 2 States. The radical impediment however is the influence of the land companies. We have in the course of the week past very sensibly experienced this influence. As no answer had yet been given to the Cession of Virga. & the Legislature is shortly to meet, the Delegates thought it proper & accordingly proposed that the determination of Congress on that subject should without delay be come into. Every artifice that could perplex the case was immediately exerted: and it is extremely contingent, whether we shall be able to obtain an explicit answer to our reasonable request. We shall however continue to press it till Congress take some step which will either directly or indirectly, positively or negatively decide on the case & let the State know on what ground it is to form its measures.
Mr. Lee sets off tomorrow morning in order to be ready for his duty at Richmond. Mr. Jones will follow about a week hence. I regret much that Mr. Randolph’s unnecessary return to Virga. will in consequence expose her vote to the risk of division. I shall urge him to face about again & wish for the co-operation of yourself & his other friends. Unless the A-y remove his apprehension of pecuniary distress his past experience will it is little to be doubted render him callous to every argument on that subject.
I am Dr. Sir very sincerly yrs. &c.
J Madison
